Citation Nr: 1236580	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for calcified granuloma.  

2.  Entitlement to service connection for pulmonary disease, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected spondylolisthesis at L5-S1 with degenerative disc disease.  

4.  Entitlement to service connection for a psychiatric disorder, to include depression, to include as secondary to service-connected spondylolisthesis at L5-S1 with degenerative disc disease.  

5.  Entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for orthopedic manifestations.

6.  Entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with degenerative disc disease evaluated as 40 percent disabling for right sciatic nerve paralysis due to neurologic manifestations.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim for depression has indicated symptoms of depression and anxiety which are reportedly connected to his service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disorder, including depression.  

Similarly, his claim for respiratory disease has been recharacterized as a claim of entitlement to service connection for pulmonary disease, to include COPD, and is as stated on the cover page.  

The Board observes that Virtual VA shows that the RO granted entitlement to individual unemployability, effective March 9, 2010, entitlement to special monthly compensation based on loss of use of a creative from February 2, 2011, and eligibility for Dependents' Educational Assistance from March 9, 2010.  

The issues of entitlement to service connection for a pulmonary disease, entitlement to service connection for hypertension to include as secondary to service-connected spondylolisthesis, entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected spondylolisthesis, entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 evaluated as 40 percent disabling for orthopedic manifestations, and entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 evaluated as 40 percent disabling for neurological manifestations are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied service connection for a calcified granuloma.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the August 1991 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for pulmonary disease.  



CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied the Veteran's claim of entitlement to service connection for a calcified granuloma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the August 1991 rating decision is new and material, and the claim of service connection for calcified granuloma, characterized as pulmonary disease, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection for calcified granuloma was denied by the RO in August 1991 because the service treatment records did not show complaint of, treatment for or diagnosis of calcified granuloma.  Service connection for calcified granuloma was specifically denied as not shown.  The Veteran was notified of the decision and his appellate right, and no appeal was forthcoming.  As such, the decision became final.  

At the time of the prior decision, there was no post service evidence of granulomatous disease.  

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for calcified granuloma.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

Of import, additional evidence to include treatment records from Jellico Hospital has been received, and shows the presence of granulomatous changes of the lungs.  In addition, at an October 2007 VA examination the Veteran reported that at separation from service he had been found to have COPD and granulomatous disease due to calcified changes to his lungs shown on X-ray.  Service connection for a granuloma was denied, in part, as not shown.  Current evidence of granulomatous changes cures one of the evidentiary defects that previously existed.  

The received evidence is not cumulative and redundant of evidence already of record, as there is evidence of a current disability and statements relating it to service.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for calcified granuloma, must be reopened and considered on the merits.  


ORDER

The application to reopen the claim of service connection for calcified granuloma is granted.  


REMAND

Service Connection 

The Veteran has contended that his hypertension should be service connected to include as secondary to service-connected spondylolisthesis.  He has also contended that his psychiatric disorder, to include depression, should be service-connected, to include as secondary to his service-connected spondylolisthesis.

In order to establish service connection for a current disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

Hypertension

Service treatment records do not show that the Veteran reported experiences with high blood pressure or was otherwise assessed as having high blood pressure or diagnosed with hypertension.  

Post-service treatment records show that in September 2000 the Veteran's blood pressure was 142/94, and December 2002 treatment note from St. Mary's Medical Center of Campbell County Clinic indicated that the Veteran was assessed as having hypertension.  Since his November 2006 claim of entitlement to service connection for hypertension, medical records have continued to show the Veteran has elevated blood pressure readings, and hypertension is included on his listed diagnoses.  

The Veteran has specifically contended that his back pain causes his hypertension.  A February 2007 opinion by Joseph Reed, P.A.-C under the direction of Darryl Wilkens, M.D. indicated that the Veteran's blood pressure could be exacerbated by his back disease, and that to a certain degree his back disease could cause his blood pressure to wax and wane.  The Board observes that this statement does not arise to the level of an opinion that the Veteran's hypertension is more likely than not caused by his spondylolisthesis.  

In June 2008 the Veteran also indicated that common knowledge in Harrison's 15th Edition indicated that pain and stress caused an increase in the chemical norepinephrine, better known as adrenaline, which was known to cause high blood pressure.  

A VA opinion has not been provided as to the nature and etiology of the Veteran's hypertension.  Specifically, an opinion regarding whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected spondylolisthesis, or was caused by or incurred in service is not of record.  In light of the above evidence, there is insufficient medical evidence upon which to render a decision.  As such, this claim is remanded for a medical opinion to determine whether the Veteran's hypertension was due to, or the result of service, or otherwise caused or aggravated by his service-connected spondylolisthesis.  This examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Psychiatric disorder to include depression

Service treatment records do not show that the Veteran reported experiences with depression in service.  

Private post-service treatment records assess the Veteran as experiencing depression.  For instance, August 2002 St. Mary's Medical Center treatment notes indicated that the Veteran reported experiencing decreased pleasure in hobbies, was very withdrawn, and did not like to go out.  His wife reported that he did not like to talk with others.  The Veteran reportedly did not take joy in activities he once enjoyed.  The assessment included depression.  Private treatment records show that the Veteran reported a medical history of anxiety and depression in June 2003.  

In November 2006 the Veteran sought service connection for depression due to his service-connected spondylolisthesis and related back pain.  In July 2007 the Veteran reported that he was clinically diagnosed with depression and in receipt of medication to treat it.  

A February 2007 opinion by Joseph Reed, P.A.-C under the direction of Dr. Wilkens indicated that the Veteran's depression could be exacerbated by his back disease, and could cause a mild depression.  The Board observes that this statement does not arise to an opinion that the Veteran's depression is more likely than not caused by his spondylolisthesis.  

A VA opinion has not been provided as to the nature and etiology of the Veteran's claimed psychiatric disorder, to include depression.  Specifically, an opinion regarding whether it is at least as likely as not that the Veteran's psychiatric disorder, to include depression, was caused or aggravated by his service-connected spondylolisthesis, or was caused by or incurred in service is not of record.  In light of the above evidence, there is insufficient medical evidence upon which to render a decision.  As such, this claim is remanded for a medical opinion to determine whether the Veteran's psychiatric disorder was due to, or the result of service, or otherwise caused or aggravated by his service-connected spondylolisthesis.  This examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Pulmonary Disease, to include COPD

The Veteran was afforded an October 2007 VA respiratory examination, wherein the diagnosis was of COPD.  The examiner opined that granulomatous disease manifested by calcified granulomas on X-ray was more likely than not due to histoplasmosis and not tuberculosis.  He indicated that histoplasmosis does not cause COPD.  The examiner also indicated that although the Veteran reported that he was informed he had COPD at separation from service, this was not evident on reviewing the claims folder.  The examiner opined that the granulomatous disease manifested by the calcified granulomas on X-ray more likely than not did not cause the COPD.  

The Board would find an addendum opinion helpful.  Such opinion should address whether any pulmonary disease, to include COPD was at least as likely as not caused by or incurred in service, to include from the calcified granulomas diagnosed in service.  38 C.F.R. § 3.159(c).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  

Spondylolisthesis rated as 40 percent disabling for orthopedic symptomatology and as 40 percent disabling for right sciatic nerve paralysis due to neurological manifestations

The RO issued a supplemental statement of the case regarding an increased rating for spondylolisthesis in September 2008.  That same month an Appeal Status Election letter was received, and indicated that the appeal was not satisfied only on the issues of COPD, hypertension, and depression.  The RO treated this letter as a withdrawal of the claim for an increased rating, and in October 2008 the case was certified to the Board.  In November 2009, however, new evidence regarding the Veteran's spondylolisthesis and sciatic nerve involvement was received.  Virtual VA references a June 2010 VA examination of the spine, social security disability records received in June 2010, and another VA examination in February 2011.  In addition, there is a March 2011 decision that continued a 40 percent rating for spondylolisthesis.  In September 2012, the Veteran's representative included the issue of an increased rating for spondylolisthesis in his written brief.   

A cursory review of Virtual VA reflects that there are documents that have not been associated with the claims file, to include social security disability records and VA examinations from June 2010 and February 2011.  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  As the record is incomplete and the Board has an obligation to base its decision on a review of the completed record, the Board finds that a remand is required to obtain and associate with the claims folder, either in paper form or through Virtual VA, any non-duplicative records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).


Accordingly, the case is REMANDED for the following action:

1.  All records not yet associated with the claims folder to include the social security disability records and VA examination reports referenced in Virtual VA, must be associated with the claims folder.  

2.  Then, forward the Veteran's claims folder to a VA examiner and schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner should render an opinion as to whether it is at least as likely as not that any current hypertension was incurred in service or was caused or worsened by the service-connected spondylolisthesis (to include the pain caused by spondylolisthesis).  The examiner should provide rationale.  

If the Veteran has hypertension that was aggravated by his service-connected spondylolisthesis, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the hypertension before the onset of aggravation.

3.  Then, schedule the Veteran for VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder, to include depression.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should render an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to include depression was incurred in service or was caused or worsened by the service-connected spondylolisthesis (to include the pain caused by spondylolisthesis).  The examiner should provide his rationale.  

If the Veteran has a psychiatric disorder that was aggravated by his service-connected spondylolisthesis, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the psychiatric disorder before the onset of aggravation.

4.  Obtain an addendum opinion from the VA examiner who conducted the October 2007 examination, if available.  Otherwise, an addendum opinion may be obtained from any VA examiner.  

The examiner should review the claims folder, and provide an opinion as to whether any pulmonary disease, to include COPD was at least as likely as not caused by or incurred in service, to include from the calcified granulomas diagnosed in service.  A rationale for the opinion should be provided.  

5.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which considers all evidence of record , and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


